


Exhibit 10.22

 

NON-DISCLOSURE, NON-COMPETITION, AND NON-SOLICITATION AGREEMENT

 

This Non-Disclosure, Non-Competition, and Non-Solicitation Agreement
(“Agreement”) is entered into effective as of April 1, 2004 (the “Effective
Date”), by and between Level 3 Communications, LLC, a Delaware limited liability
company (“Level 3” or the “Buyer”), on the one hand, and ICG Communications,
Inc. (the “Parent”), a Delaware corporation, and ICG Telecom Group, Inc. (the
“Company”), a Delaware corporation, and for and on behalf of any of their direct
or indirect parents, subsidiaries, successors, or Affiliates (collectively
referred to as “ICG” or the “Sellers”), on the other hand.

 

RECITALS

 

A.                                   The Sellers are engaged in conducting a
dial-up ISP business whereby the Sellers provide Internet access and other
Internet-related services to Internet service providers and their customers.

 

B.                                     The Buyer and Sellers are parties to an
Asset Purchase Agreement (the “Purchase Agreement”) dated as of April 1, 2004,
pursuant to which Level 3 is purchasing from Sellers certain of Sellers’ assets
(the “Acquired Assets”) used or held for use by Sellers in conducting the
Sellers’ dial-up ISP business whereby the Company provides dial-up Internet
access to Internet service providers and their customers, excluding the
Company’s direct Internet access and primary rate interface businesses (the
“Business”), as more fully described therein.  Contemporaneous with this
Agreement, Buyer and Sellers are closing and consummating the principal
transactions contemplated by the Purchase Agreement.

 

C.                                     Sellers acknowledge that the Buyer would
not enter into or close the Purchase Agreement without Sellers’ agreement to the
terms and conditions of this Agreement, and the execution of this Agreement by
Sellers is a condition precedent to the Buyer’s obligation to close under the
Purchase Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the Buyer’s execution and delivery of the
Purchase Agreement, the closing thereunder and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE 1
NON-DISCLOSURE, NON-COMPETITION AND NON-SOLICITATION

 

1.1                                 Non-Disclosure.  Sellers shall not disclose
or appropriate for their own use, or for the use of any third party, at any
time, any trade secrets or confidential or proprietary information included in
or related to the Acquired Assets or the Business as previously operated by
Sellers, whether or not developed by Sellers including, without limitation,
information pertaining to the customers, vendors, prices, profits, contract
terms or operating procedures of Sellers relating to the Business or the
Acquired Assets; provided, however, that Sellers may use

 

--------------------------------------------------------------------------------


 

any such trade secrets and confidential or proprietary information (a) if and to
the extent used in their businesses other than the Business and (b) in
connection with providing services pursuant to the Transition Services
Agreement.

 

1.2                                 Non-Competition.  For a period of three
(3) years from and after the Effective Date (the “Restrictive Period”), Sellers
shall not engage, directly or indirectly, through any other entity or with any
person (whether as an owner, shareholder, partner, member, director, officer,
employee, agent, investor, or otherwise), in any business activity which is in
competition with the Business conducted by Buyer during the Restrictive Period. 
The foregoing restrictions shall, however, apply only for a one-year period from
and after the Effective Date with respect to any successor of any Seller who is
not engaged in the same type of business as the Business as of the Effective
Date and shall not apply at all with respect to any successor, other than
Sellers and any of their Affiliates as of the Effective Date, that is engaged in
the same type of business as the Business.  Because Sellers’ Business is
nationwide, Sellers agree that they will not so compete anywhere in the United
States (the “Territory”).  Notwithstanding the foregoing, Sellers may, during
the 60-day period following the Effective Date, provide services in the Business
to those customers delineated on Schedule 1.02(c) of the Purchase Agreement,
subject to and in accordance with Section 5.08 of the Purchase Agreement;
provided such services shall be provided solely pursuant to the customer
contracts listed on such Schedule 1.02(c) and the amount of such service shall
not be materially greater than that provided to such customers by Sellers during
the 60-day period prior to the Effective Date.

 

1.3                                 Non-Solicitation.  During the Restrictive
Period, without the prior written consent of the Buyer (which Buyer may withhold
in the exercise of its sole, absolute, and arbitrary discretion), Sellers
(including, without limitation, any successors) shall not induce or solicit,
directly or indirectly, through any other entity or with any other person,
(whether as an owner, shareholder, partner, member, director, officer, employee,
agent, investor, or otherwise) any employee of the Buyer or its Affiliates who
is involved in the managed modem business conducted by Buyer or any of its
Affiliates, including, without limitation, the Business, to terminate the
employee’s employment with the Buyer or any such Affiliate.

 

1.4                                 Remedies.  Any breach of any of the
covenants set forth in this Article 1 would result in irreparable damage to the
Buyer.  Consequently, and without limiting other remedies which may exist for a
breach of this Agreement, the Buyer will have the right to enforce such
covenants by obtaining a temporary restraining order, preliminary injunction,
and permanent injunction restraining any violation hereof, pending or following
a trial on the merits, without posting any bond and in addition to all other
remedies available to the Buyer at law or in equity.

 

1.5                                 Reasonableness of Covenants.  Sellers
acknowledge and agree that the covenants contained in this Agreement are
reasonable in all respects, including without limitation their duration and
geographic scope.  Sellers expressly waive any defenses as to the reasonableness
of such covenants in any action between the parties to enforce this Agreement.

 

1.6                                 Certain Definitions.  As used in this
Agreement:

 

2

--------------------------------------------------------------------------------


 

(a)                                  “Affiliate” means, with respect to any
Person, a Person that directly or indirectly, through one or more
intermediaries, Controls, is Controlled by, or is under common Control with,
such Person; provided that a Person will not be deemed to Control another Person
if the only indicia of such Control is voting control of more than 10% but less
than 20% of outstanding, publicly traded equity securities of such other Person.

 

(b)                                 “Control” (including the terms “Controlled
by” and “under common Control with”) means, as used with respect to any Person,
possession, directly or indirectly or as a trustee or executor, of power to
direct or cause the direction of management or policies of such Person (whether
through ownership of voting securities, as trustee or executor, by agreement or
otherwise).

 

(c)                                  “Person” means an individual, corporation,
partnership, limited liability company, joint venture, trust, unincorporated
organization or other entity.

 

(d)                                 Other terms used but not defined herein have
the respective meanings given to such terms in the Purchase Agreement.

 

ARTICLE 2
MISCELLANEOUS

 

2.1                                 Validity.  Sellers acknowledge that the
Non-Disclosure, Non-Competition and Non-Solicitation covenants set forth in
Article 1 are necessary to protect the Buyer from competing efforts and to
insure that the Buyer receives the benefits for which it has paid by closing
under the Purchase Agreement.  If either the Non-Disclosure, Non-Competition or
Non-Solicitation provisions contained in this Agreement are held by a court of
competent jurisdiction to be unenforceable under applicable law with respect to
duration or scope of the agreements, then the Non-Disclosure Agreement,
Non-Competition Agreement or Non-Solicitation Agreement, as applicable, will be
deemed unenforceable in such part or parts of the Territory for such lesser
period of time and for such limited scope as is permissible under applicable
law.

 

2.2                                 Waiver.  The Buyer’s failure to enforce any
provision of this Agreement will not in any way be construed as a waiver of any
such provision or prevent the Buyer thereafter from enforcing each and every
provision of this Agreement.

 

2.3                                 Applicable Law, Jurisdiction, and Venue. 
This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of Colorado applicable to agreements made and to be performed
wholly within such jurisdiction.  The parties hereby irrevocably and
unconditionally consent to the exclusive jurisdiction of the courts of the State
of Colorado and of the United States of America, in each case located in the
County of Denver, for any litigation arising out of or relating to this
Agreement, and further agree that service of any process, summons, notice or
document by U.S. registered mail to its respective address set forth in this
Agreement shall be effective service of process for any litigation brought
against it in any such court.  The parties hereby irrevocably and
unconditionally waive any objection to the laying of venue of any litigation
arising out of this Agreement in the courts of the State of Colorado or the
United States of America, in each case, located in the County of Denver, and
hereby further

 

3

--------------------------------------------------------------------------------


 

irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such litigation brought in any such court has been brought
in an inconvenient forum.

 

2.4                                 Attorney Fees.  If any action at law or in
equity is brought to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to its reasonable attorneys’ fees, costs,
expert witness fees and all other disbursements in addition to any other relief
to which it or he may be entitled.

 

2.5                                 Modification.  This Agreement may not be
amended or modified by the parties except by a written agreement executed by
both parties.

 

2.6                                 Headings or Captions.  Headings or captions
contained in this Agreement have been inserted herein only as a matter of
convenience and in no way define, limit, extend or describe the scope of this
Agreement or the intent of any provision hereof.

 

2.7                                 Construction.  Unless the context of this
Agreement clearly requires otherwise:  (i) references to the plural include the
singular and vice versa; (ii) references to one gender include all genders;
(iii) “including” is not limiting; (iv) “or” has the inclusive meaning
represented by the phrase “and/or”; (v) the words “hereof”, “herein”, “hereby”,
“hereunder” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement; (vi) section and
clause references are to this Agreement unless otherwise specified; (vii)
reference to any agreement (including this Agreement), document or instrument
means such agreement, document or instrument as amended or modified and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof; and (vii) general or specific references to any
Law mean such Law as amended, modified, codified or reenacted, in whole or in
part, and in effect from time to time, unless the effect thereof is to reduce,
limit or otherwise prejudicially affect any obligation or any right, power or
remedy hereunder, in which case such amendment, modification, codification or
reenactment will not, to the maximum extent permitted by Law, form part of this
Agreement and is to be disregarded for purposes of the construction and
interpretation hereof.

 

2.8                                 Counterparts.  This Agreement may be
executed by the parties on any number of separate counterparts, and all such
counterparts so executed constitute one agreement binding on all the parties
notwithstanding that all the parties are not signatories to the same
counterpart.

 

2.9                                 Entire Agreement.  This Agreement and the
Purchase Agreement and the documents referred to therein constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersede all prior agreements, letters of intent, understandings, negotiations
and discussions of the parties, whether oral or written.

 

2.10                           Failure or Delay.  No failure on the part of any
party to exercise, and no delay in exercising, any right, power or privilege
hereunder operates as a waiver thereof; nor does any single or partial exercise
of any right, power or privilege hereunder preclude any other or further
exercise thereof, or the exercise of any other right, power or privilege.  No
notice to or demand on any party in any case entitles such party to any other or
further notice or demand in similar or other circumstances.

 

4

--------------------------------------------------------------------------------


 

2.11                           Notice.  Any notice required or permitted to be
given hereunder shall be sufficient if in writing and if hand delivered, sent by
overnight courier, or sent by registered or certified mail, postage prepaid,
addressed as follows:

 

If to the Buyer:

 

Level 3 Communications, LLC

 

 

1025 Eldorado Blvd.

 

 

Broomfield, Colorado 80021

 

 

Attention:  General Counsel

 

 

 

 

 

 

With a copy to:

 

Otten, Johnson, Robinson, Neff & Ragonetti, P.C.

 

 

1600 U.S. Bank Tower

 

 

950 Seventeenth Street

 

 

Denver, Colorado 80202

 

 

Attention:  Steven E. Segal, Esq.

 

 

 

 

 

 

If to Sellers:

 

ICG Communications, Inc.

 

 

161 Inverness Drive West

 

 

Englewood, Colorado 80112

 

 

Attention:  General Counsel

 

[Signatures on following page]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sellers and the Buyer have executed this Agreement effective
as of the date first written above.

 

 

ICG COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ICG TELECOM GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LEVEL 3 COMMUNICATIONS, LLC

 

 

 

 

 

By:

 

 

 

 

Name:  Robert M. Yates

 

 

Title:  Senior Vice President and

 

 

Assistant General Counsel

 

Signature Page to
Non-Competition Agreement

 

--------------------------------------------------------------------------------
